Citation Nr: 1510924	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to the service-connected enlarged prostate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from January 1977 to August 1988, September 2002 to September 2004, and October 2008 to October 2011, with additional service in the Army Reserve. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In April 2010, this matter was remanded for additional development.  

The Board has also reviewed the Veteran's claims file as it appears in the VBMS and Virtual VA electronic information databases.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes, this matter was Remanded in April 2010 to obtain a supplemental medical opinion.  In July 2011, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) noting that the Veteran had failed to report for VA examinations scheduled in August and in September 2010 and continued the denial of the claim.   However, the Veteran attended a January 2012 VA genitourinary examination in which the VA examiner opined that it was less likely than not that the Veteran's prostate cancer had its onset during his time on active duty.   The AMC did not then readjudicate the claim or issue the Veteran a SSOC.  Therefore, the Board concludes that a remand is necessary for the issuance of a new SSOC that considers the January 2012 VA genitourinary examination.  See 38 C.F.R. §§ 19.31, 19.37 (2014).
In addition, a thorough review of the Virtual VA and VBMS electronic information databases reflect that the Veteran's entire paper claims file was not scanned into electronic format.  Significantly, evidence in the claim file shows that the RO was aware that 3 volumes of the Veteran's paper claims file went missing in 2014 and that only a temporary file was scanned into VBMS and Virtual VA.  (See 2014 VA memo).  According to VA procedures, several specific steps must be taken in searching for and reconstructing lost files.  See M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  In this case, there is no documentation of any efforts undertaken to search for and/or reconstruct the lost files.  Therefore, on remand, all attempts to locate and/or rebuild the original claims file(s) in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Further, it must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folders.  Dixon v. Derwinski, 3 Vet App. 261 (1992).  In fulfillment of this requirement, the RO should contact the Veteran and his representative to request copies of any and all documentation that was previously submitted.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate the Veteran's missing claims files, following all policies and procedures as provided in the VA Adjudication Procedure Manual M21-1MR.  Documentation of all actions taken should be included in the record.  If missing file(s) is/are not located, all indicated development to reconstruct the missing file(s) must be undertaken and documented in the record. 
All available adjudicative actions, to include rating decisions, statements of the case (SOC), supplemental statements of the case (SSOCs), and Board remands and/or decisions should be associated with the VBMS electronic information database.
 
2.  Contact the Veteran and his representative and request copies of any documentation that was previously submitted regarding the claims as well as any copies they may have of any missing documents VA may have sent to them.

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

